Citation Nr: 1228628	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  10-40 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

 1.  Entitlement to service connection for a left shoulder disorder, status post total shoulder replacement.

2.  Entitlement to service connection for a right knee disorder, to include osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran's claims file has since been transferred to the RO in Des Moines, Iowa.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claims, pursuant to the duty to assist, the issues of entitlement to service connection for disorders of the left shoulder and right knee must be remanded for further development.

The Board notes that service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).  With chronic diseases shown in service, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected.  See 38 C.F.R. § 3.303(b) (2011).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

With regard to the Veteran's claim for entitlement to service connection for a left shoulder disorder, service treatment records indicate that he jumped in a foxhole, catching his elbow on the edge and forcing it upward, and subsequently reported with left shoulder pain in August 1972.  While an x-ray of the shoulder was normal, his left arm was placed in a sling for three days.  The Veteran's testimony before the Board in May 2011 echoed this report, adding that he experienced pain in his left shoulder from the remainder of his active service to the present.  Regarding a post-service accident, in which he injured his left shoulder pulling tree limbs, the Veteran testified that he experienced an aggravation of a disorder which began in the military.  See Transcript, p 8.

A private treatment report dated January 28, 2009, noted that the Veteran fell into a foxhole in 1972, with his rifle up against his shoulder, resulting in a dislocation.  The Veteran reported waxing and waning shoulder pain over the years.  It was also noted that he underwent a rotator cuff repair on the left shoulder in the past.  The Veteran was diagnosed with degenerative arthritis left shoulder, and possible impingement.  

A VA outpatient treatment report, also dated January 28, 2009, indicated that the Veteran's left shoulder pain was chronic, with an "exacerbation" approximately three months prior.  A total left shoulder replacement was performed in May 2009.

A May 2009 VA examination report noted the Veteran's in-service accident, and diagnosed the Veteran with total left shoulder replacement.  Although the in-service incident was noted, the examiner found that the Veteran's service treatment records did not indicate a left shoulder injury, as he was assessed only with injuries to the chest wall and rib cartilage at that time.  Instead, the examiner attributed the Veteran's left shoulder condition to a work-related injury, finding that his claimed left shoulder disorder was not related to service.  

The Board points out, however, that the examiner failed to provide a rationale for this opinion, which also failed to address whether a post-service accident may have resulted in an exacerbation of a disorder which began during the Veteran's military service.  Further, the Veteran's contentions that he experienced pain in his left shoulder, from his period of service to the present, were not addressed at that time.

As to the lay evidence of record, to include the Veteran's May 2011 Board hearing testimony, the Veteran is competent to report in-service symptomatology, such as left shoulder or right knee pain, as well as continuity of symptoms from his period of service to the present.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Regarding the Veteran's claim for a right knee disorder, the Board notes that the Veteran's service treatment records indicate that he reported twice with knee pain, in May 1973 and August 1974.  In May 1973, the Veteran reported that he injured his right knee when he slipped in the mess hall.  On examination, the right knee was tender on palpation, with no swelling or discoloration.  The examiner diagnosed the Veteran with a muscle strain.  In 1974, it was noted that the Veteran twisted his knee when playing football, though the report did not specify which knee.  Very sharp pain was reported, but a diagnosis was not provided.

Once again, the Veteran's May 2011 testimony echoes these reports.  He testified that, when carrying a tray of food in the mess hall, he slipped on some grease and water, and his knee went out from under him.  He further stated that the knee bothered him throughout his military career, though he did not report his symptoms.  See Transcript, pp. 3-4.

Turning to post-service medical evidence, VA outpatient treatment reports from November 2006 indicate that the Veteran underwent a procedure to repair right knee cartilage in 1999.

Following the May 2009 VA examination, he was diagnosed with osteoarthritis, right knee.  The examiner found that the Veteran's right knee injury from May 1973 was the least symptomatic and pathologic, given that the Veteran's uninjured left knee demonstrated significant arthritis.  The examiner then stated that the Veteran's right knee osteoarthritis was not secondary to a 1973 injury.  However, no rationale whatsoever was offered in support of this opinion, and the Veteran's reports of continuous symptomatology since separation were not addressed.

The Court has held that "a medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Court has also indicated that in evaluating the medical opinion evidence, (1) the testimony must be based upon sufficient facts or data; (2) the testimony must be the product of reliable principles and methods; and (3) the expert witness must have applied the principles and methods reliably to the facts of the case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2011).  Taking into account the Veteran's current diagnoses, his testimony in support of his claim and in-service reports demonstrating complaints of left shoulder and right knee pain, his claims for service connection should be remanded for additional VA orthopedic examination so as to determine whether any currently-diagnosed disorder of the left shoulder and/or right knee is related to his period of active duty.  

The Board further notes that the Veteran is in receipt of VA outpatient treatment for various disorders, to include those on appeal.  However, the most recent outpatient treatment record contained in his claims file is dated December 23, 2011.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  Therefore, on remand all current VA rerecords dated from December 23, 2011, to the present should be obtained to the extent available.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  

Finally, evidence of record indicates that the Veteran underwent prior surgeries to his left shoulder (rotator cuff), and right knee (cartilage repair in 1999), however these records are not associated with the claims file.  Copies of VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) should be sent to the Veteran so as to permit, upon completion, the RO/AMC to obtain all outstanding private treatment records, to the extent available.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC must send medical release forms (VA Form 21-4142) to the Veteran, and request that he complete a release form for any private provider who treated him for either disorder on appeal, to include prior surgical procedures, authorizing VA to request his records for treatment.

2.  The RO/AMC shall associate with the Veteran's claims folder any VA treatment records dated from December 23, 2011 (the date following the Veteran's most recent VA treatment records in the claims folder) through the present, to the extent available.  If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented in the claims file.  


3. The RO/AMC shall schedule a VA orthopedic examination to assess the severity and etiology of any currently-diagnosed disorder of the left shoulder and right knee.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should specifically review, note, and discuss the Veteran's statements in support of his claim, to include his May 2011 Board hearing testimony, his service treatment records, to include reports documenting complaints of left shoulder and right knee pain, as well as the prior VA examination report of record.  In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following questions:

A.  Whether it is at least as likely as not that any current disorder of the left shoulder is etiologically-related to the Veteran's period of active duty service; and

B.  Whether it is at least as likely as not that any current disorder of the right knee is etiologically-related to the Veteran's period of active duty service

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After completing the above action and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claims should be readjudicated.  If either claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



